—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While receiving unemployment insurance benefits, claimant moved into an apartment which he received rent-free in exchange for serving as the apartment manager. He did not report these activities to the local unemployment insurance office. The Board subsequently found claimant ineligible to receive unemployment insurance benefits on the basis that he *711was not totally unemployed. The Board further charged him with a recoverable overpayment and reduced his right to receive future benefits because he made willful false statements. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence.
There was testimony at the hearing that claimant was compensated $300 per month for his services as apartment manager which was reflected in a rent-free apartment. Claimant admitted that he did not report this to the local unemployment insurance office because it was like a "gratuity”. In view of this testimony, we find no reason to disturb the Board’s decision (see, Matter of Rodriquez [Levine], 50 AD2d 1031; Matter of Petrinec [Levine], 42 AD2d 1022).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.